DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 May 2022 has been entered.
 Response to Amendment
Claims 15 and 17-32 are currently pending. Claims 1-4 and 16 have been cancelled. Claim 15 has been amended. Claims 17-32 have been added. The objections and 35 U.S.C. 112(b) rejections set forth in the Final Office Action mailed on 30 December 2021 are now moot.
Claim Objections
Claim 15 is objected to because of the following informalities:
“a user” in line 2 of claim 15 should read “a user (U)”
“the arm” in line 4 of claim 15 should read “the left arm”
“the system” in line 7 of claim 15 should read “the device”
“the method” in line 7 of claim 15 should read “a method”
“the aortic valve closing instant” in line 17 of claim 15 should read “the aortic valve closing instant T1(k)”
“the characteristic point” in line 17 of claim 15 should read “the characteristic point (M2)”
Appropriate correction is required.
Claim 22 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only. See MPEP § 608.01(n).  Accordingly, the claim is not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 17-27 are further rejected due to their dependency to claim 15.
Claim 15 recites “an acoustic sensor configured to be coupled to the chest of the user” in lines 1-2 and “wherein the acoustic sensor is mounted on an external wall of the armband” in lines 5-6. It is unclear if the acoustic sensor is placed on the chest, if the acoustic sensor is on the armband, or if there is an acoustic sensor placed on the chest and another acoustic sensor placed on the armband. Clarification is requested. For examination purposes, it is interpreted that the acoustic sensor is on the  armband.
Claim 28 recites the limitation “a particular user (U)” in line 2. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this limitation is directed to “a user” as mentioned in line 2 of claim 15. Clarification is requested. For examination purposes, the limitation is interpreted as being directed to “a user” in claim 15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15 an 17-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 15 follows:
Regarding claim 15, the claim recites a device, including an acoustic sensor and an armband. Thus, the claim is recited to a machine, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of calculating a time difference sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgement, or opinion). Thus, the claim is drawn to a mental process, which is an abstract idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 1 recites “repeating, for each heartbeat, steps /S1/ to /S3/ until a stop criterion (SC) is met.” which is merely adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). Repeating the recited steps until a stop criterion is met does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on repeating the recited steps until a stop criterion is met, nor does the method use a particular machine to perform the abstract idea. The claim also does not include an output. Furthermore, steps /S1/ to /S3/ are steps that could be performed in the mind, as there is no specific machine or structure mentioned to perform these steps. Claim 15 recites using an acoustic sensor, which is a generic computer component, to acquire acoustic signals. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the Abstract Idea into a practical application.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the abstract idea, the claim recites additional steps of acquiring acoustic signals and pressure signals, determining a characteristic point occurring at an instant from said pressure signals, and calculating a time difference. Obtaining data (acoustic signals and pressure signals) is well-understood, routine and conventional activity for those in the field of medical diagnostics. Further, the acquiring steps are recited at a high level of generality such that is amounts to insignificant pre-solutional activity, e.g., mere data gathering step necessary to perform the abstract idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering activity engaged in by medical professionals prior to Applicant’s invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the obtaining steps do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
The same rationale applies to claim 29.
Regarding claim 29, the device recited in the claim is a generic device comprising generic components configured to perform the abstract idea. The recited acoustic sensor is a generic sensor configured to perform the pre-solutional data gathering activity. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the Abstract Idea into a practical application.
The dependent claims also fail to add anything “significantly more” to the abstract independent claims. Claims 17-22, 25-28, 31, and 25 each recite steps that could be performed either mentally or by hand. Claims 23, 24, and 31 recite the use of a blood pressure cuff, which recites steps at a high level of generality and do not tie the abstract independent claims to a practical application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bartels et al. ‘577 (US Pub No. 2003/0220577 – previously cited) in view of Smith et al. ‘129 (US Pub No. 2012/0209129) further in view of Oka ‘401 (US Pub No. 2002/0147401 – previously cited) further in view of Kolluri et al. ‘614 (US Pub No. 2010/0249614 – previously cited).
Regarding claim 15, Bartels et al. ‘577 teaches a device comprising an acoustic sensor configured to be coupled to the chest of the user ([0046]; PCG measured on the chest), an armband having an inflatable bladder (Fig. 6 cuff 120 and [0057]) configured to be placed at a predefined position on the left arm of the user to exert a pressure around the arm ([0060]; The blood pressure cuff can record a blood pressure waveform, indicating that pressure sensor is used. It is noted that the cuff 120 could be placed on either the left or right arm.), an arterial blood path (P) being defined from the heart of the user to the predefined position (The predefined position is interpreted as wherever the blood pressure cuff is located. An arterial blood path could be drawn from the heart of the user to the location of the blood pressure cuff.),
wherein the system is configured to carry out the method comprising a set of steps named PTT (pulse transit time) procedure:
/A1/ - acquiring acoustic signals using the acoustic sensor (Fig. 1 chest PCG and [0046]),
/A2/ - acquiring pressure signals using the inflatable bladder, said pressure signals being representative of instantaneous blood circulation parameters prevailing at the left arm (Fig. 6 blood pressure cuff 120 and [0057], [0060]),
/S1/ - using the acoustic signals to determine an aortic valve closing instant T1(k) (Fig. 1 second heart sound S2 and [0004], [0051]).
Bartels et al. ‘577 teaches using PCG information at locations far or distal to the heart. The invention of Bartels et al. ‘577 could be implemented using PCG signals that travel to the distal location via bone, generalized tissue paths, or the like ([0044]-[0045]).
Bartels et al. ‘577 teaches all of the elements of the current invention as mentioned above except for wherein the acoustic sensor is mounted on an external wall of the armband.
Smith et al. ‘129 teaches a cuff 101 that includes an acoustic sensor 111 that would be positioned above a brachial artery 501 (Figs. 1-5 and [0053]) which would accurately transduce arterial sounds for the use in automatic auscultation NIBP monitors ([0015]). The PCG signals obtained by the acoustic sensor 111 would travel via generalized tissue paths.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the acoustic sensor of Bartels et al. ‘577 to be mounted on an external wall of an armband as Smith et al. ‘129 teaches that this will aid in accurately transducing arterial sounds for the use in automatic auscultation NIBP monitors.
Bartels et al. ‘577 in view of Smith et al. ‘129 teaches all of the elements of the current invention as mentioned above except for /S2/ - using the pressure signals to determine subsequently a characteristic point (M2) occurring at an instant T2(k),
/S3/ - using the aortic valve closing instant and the characteristic point to calculate a time difference, defined as ∆T(k) = T2(k) – T1(k).
Oka ‘401 teaches determining a standard pulse-wave propagation time DTST (sec), a time difference between a time of detection of a prescribed periodic point on a brachial-artery pressure pulse wave BAP and a time point on a phonocardiogram. The prescribed periodic point of the brachial-artery pressure pulse wave BAP may be a periodic point corresponding to the periodic point of the heart sounds. For example, the second heart sound IIA is a sound produced when the aortic valve closes, and corresponds to a notch DN occurring to the brachial-artery pressure pulse wave BAP (Fig. 11 and [0065]). The notch DN is interpreted as a characteristic point (M2) occurring at an instant T2(k). The standard pulse-wave propagation time DTST is interpreted as ∆T(k).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bartels et al. ‘577 in view of Smith et al. ‘129 to include steps /S2/ and /S3/ as Oka ‘401 teaches that determining a standard pulse-wave propagation time (DTST) would aid in determining a standard pulse-wave propagation velocity (PWVST) ([0066]), which would aid in determining the relationship between blood pressure and PWVST for continuous blood pressure monitoring (Fig. 12 step SA12 and [0099]).
Bartels et al. ‘577 in view of Smith et al. ‘129 further in view of Oka ‘401 teaches all of the elements of the current invention as mentioned above except for /Sloop/ - repeating, for each heartbeat, steps /S1/ to /S3/ until a stop criterion (SC) is met.
Kolluri et al. ‘614 teaches a method of obtaining pressure data comprising multiple steps. The method is repeated until a decision to terminate the pressure data collection is made. The method of obtaining pressure data comprises predicting the termination of the deflation of the blood pressure cuff at any particular step when sufficient data has been gathered to estimate the blood pressure parameters so that a decision can be made to obtain one or two oscillometric pulses ([0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bartels et al. ‘577 in view of Smith et al. ‘129 further in view of Oka ‘401 to include the step /Sloop/ as Kolluri et al. ‘614 teaches this will aid in determining when sufficient data has been gathered to estimate cardiovascular parameters ([0007]).
Regarding claim 17, Bartels et al. ‘577 teaches wherein the method comprises, prior to step /S1/:
/S0/ - exert a predetermined pressure (PT1) using the armband ([0057]; “…the cuff 120 is inflated to a constant pressure…”),
and at step /S2/ the characteristic point (M2) is determined from a pressure signal curve ([0060]).
In the alternative, Bartels et al. ‘577 in view of Smith et al. ‘129 further in view of Oka ‘401 further in view of Kolluri et al. ‘614 teaches all of the elements of the current invention as mentioned above except for /S0/ - exert a predetermined pressure (PT1).
Kolluri et al. ‘614 inflating a blood pressure cuff to a user selectable target pressure and subsequently further inflating the blood pressure cuff in a stepwise manner by a predetermined pressure amount (Abstract, [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bartels et al. ‘577 in view of Smith et al. ‘129 further in view of Oka ‘401 further in view of Kolluri et al. ‘614 to include step /S0/ as Kolluri et al. ‘614 teaches that this will aid in more accurately and more rapidly estimate one or more blood pressure parameters ([0001]).
Regarding claim 18, Bartels et al. ‘577 in view of Smith et al. ‘129 further in view of Oka ‘401 further in view of Kolluri et al. ‘614 teaches all of the elements of the current invention as mentioned above except for wherein the characteristic point (M2) from the pressure signal curve is defined as a succession of a maximum apex (M1) and a minimum apex (M2), said instant T2(k) being defined as the instant when said minimum apex occurs.
Oka ‘401 teaches determining a standard pulse-wave propagation time DTST (sec), a time difference between a time of detection of a prescribed periodic point on a brachial-artery pressure pulse wave BAP and a time point on a phonocardiogram. The prescribed periodic point of the brachial-artery pressure pulse wave BAP may be a periodic point corresponding to the periodic point of the heart sounds. For example, the second heart sound IIA is a sound produced when the aortic valve closes, and corresponds to a notch DN occurring to the brachial-artery pressure pulse wave BAP (Fig. 11 and [0065]). The notch DN is interpreted as a characteristic point (M2) occurring at an instant T2(k), as it is a minimum apex of the pressure signal curve. The standard pulse-wave propagation time DTST is interpreted as ∆T(k).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the characteristic point (M2) of the pressure signal curve of Bartels et al. ‘577 in view of Smith et al. ‘129 further in view of Oka ‘401 further in view of Kolluri et al. ‘614 to include being defined as a succession of a maximum apex (M1) and a minimum apex (M2), said instant T2(k) being defined as the instant when said minimum apex occurs as Oka ‘401 teaches this would determine a standard pulse-wave propagation time (DTST) which would aid in determining a standard pulse-wave propagation velocity (PWVST) ([0066]).
Regarding claim 19, Bartels et al. ‘577 teaches wherein the system comprises a set of contact electrodes for electrocardiographic sensing, configured to be brought in contact with the skin of the user (U) (Fig. 6 ECG electrodes 125, 140 and [0058]), the method comprising the steps:
/A3/ - acquiring ECG signals at the contact electrodes (Fig. 1 ECG and [0046]),
/S10/ - determining a characteristic QRS signal from ECG signals as a synchronization signal (T0) reflecting heartbeat (The ECG signal shown in Fig. 1 is a QRS signal which reflects heartbeat.).
Regarding claim 20, Bartels et al. ‘577 teaches wherein the aortic valve closing instant T1(k) is defined as a second significant sound (B2) of the heartbeat (Fig. 1 second heart sound S2 and [0004], [0051]; Second heart sound S2 is interpreted as a second significant sound, as Bartels et al. ‘577 mentions that a healthy heart generates two distinct sounds, the first heart sound S1 and the second search sound S2.)
Regarding claim 21, Bartels et al. ‘577 teaches wherein at step /S1/, the aortic valve closing instant T1(k) is determined as follows:
/S11/ - identifying a first significant sound (B1) of the heartbeat, reflecting mitral valve closing (It is noted that one of ordinary skill in the art would understand that the first significant sound of a PCG signal is of the mitral valve opening.), just following QRS signal at T10 (Fig. 1 first heart sound S1 and [0004], [0046]),
/S12/ - identifying a second significant sound (B2) of the heartbeat, reflecting aortic valve closing, and record said second significant sound (B2) as instant T1(k) (Fig. 1 second heart sound S2 and [0004], [0051]).
Regarding claim 22, Bartels et al. ‘577 teaches wherein at step /S1/, the aortic valve closing instant T1(k) is determined as follows:
/S11/ - identifying a first significant sound (B1) of the heartbeat, reflecting mitral valve closing (It is noted that one of ordinary skill in the art would understand that the first significant sound of a PCG signal is of the mitral valve opening.), just following QRS signal at T10 (Fig. 1 first heart sound S1 and [0004], [0046]),
/S12/ - identifying a second significant sound (B2) of the heartbeat, reflecting aortic valve closing, and record said second significant sound (B2) as instant T1(k) (Fig. 1 second heart sound S2 and [0004], [0051]).
Regarding claim 23, Bartels et al. ‘577 teaches wherein the method comprises, before the PTT procedure, a preliminary set of steps named Blood Pressure procedure comprising the steps:
/Ph1/ - start inflating the bladder,
/Ph2/ - stop inflating the bladder (when no more pressure wave is identified),
/Ph3/ - start deflating the bladder (Fig. 6 and [0057]; The blood pressure waveform is collected from the blood pressure cuff 120 using known art. The steps /Ph1/ to /Ph3/ are well-known in the art.).
Bartels et al. ‘577 in view of Smith et al. ‘129 further in view of Oka ‘401 further in view of Kolluri et al. ‘614 teaches all of the elements of the current invention as mentioned above except for meanwhile are performed the following steps:
/PhS/ - determining Systolic Blood Pressure (PTS), during the inflating phase and/or the deflating phase
/PhD/ - determining Diastolic Blood pressure (PTD), during the inflating phase and/or the deflating phase.
Oka ‘401 teaches an apparatus for monitoring blood pressure of a subject using a cuff (Abstract). The apparatus determines systolic blood pressure and diastolic blood pressure according to well-known oscillometric method ([0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Blood Pressure procedure of Bartels et al. ‘577 in view of Smith et al. ‘129 further in view of Oka ‘401 further in view of Kolluri et al. ‘614 to include steps /PhS/ and /PhD/ as Oka ‘401 teaches it is well-known in the art to determine systolic and diastolic pressure using a blood pressure cuff ([0056]).
Regarding claim 25, Bartels et al. ‘577 teaches a pump configured to inflate the inflatable bladder ([0057]; The cuff 120 is inflated to a constant pressure. One of ordinary skill would understand that the cuff 120 would need to be inflated by a pump.) and a bleed valve configured to deflate the inflatable bladder (One of ordinary skill would understand that a well-known blood pressure monitor includes a bleed valve.), wherein during the PTT procedure, the pump is not energized and the bleed valve is not energized ([0026]; The delay time DT between a dicrotic notch signal and an S2 signal are determined by using a recording of the blood pressure waveform, indicating that the blood pressure is determined prior to the PTT procedure.).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bartels et al. ‘577 in view of Smith et al. ‘129 further in view of Oka ‘401 further in view of Kolluri et al. ‘614 further in view of Ukawa et al. ‘332 (US Pub No. 2016/0213332 – previously cited).
Regarding claim 24, Bartels et al. ‘577 in view of Smith et al. ‘129 further in view of Oka ‘401 further in view of Kolluri et al. ‘614 teaches all of the elements of the current invention as mentioned above except for wherein prior to steps /S1/ to /S3/, a predetermined pressure PT1, providing pressurization for PTT procedure, is calculated with reference to the diastolic pressure (PTD) determined at step /PhD/.
Ukawa et al. ‘332 teaches setting a cuff pressure to a predetermined value which is equal to or lower than the diastolic blood pressure, and which is supposed to be higher than the venous pressure. When the cuff pressure is set to be higher than the venous pressure, influence of the venous pressure can be canceled from the cuff pressure pulse wave. Since influence of the venous pressure is canceled, the measuring apparatus 1 can calculate an accurate respiration-induced blood pressure fluctuation as a pressure value without being affected by the venous pressure ([0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bartels et al. ‘577 in view of Smith et al. ‘129 further in view of Oka ‘401 further in view of Kolluri et al. ‘614 to include prior to steps /S1/ to /S3/, a predetermined pressure PT1, providing pressurization for PTT procedure, is calculated with reference to the diastolic pressure (PTD) determined at step /PhD/ as Ukawa et al. ‘332 teaches this will aid in calculating an accurate blood pressure  as a pressure value without being affected by venous pressure ([0050]).
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bartels et al. ‘577 in view of Smith et al. ‘129 further in view of Oka ‘401 further in view of Kolluri et al. ‘614 further in view of Wang et al. ‘702 (US Pub No. 2017/0039702 – previously cited) in view of Narimatsu ‘184 (US Pub No. 2004/0260184 – previously cited) further in view of Fujii et al. ‘596 (US Pub No. 2013/0184596 – previously cited).
Regarding claims 26 and 27, Bartels et al. ‘577 in view of Smith et al. ‘129 further in view of Oka ‘401 further in view of Kolluri et al. ‘614 teaches all of the elements of the current invention as mentioned above except for /S41/ - calculate an average value ∆Tav of ∆T(k), for k=j to j+N.
Wang et al. ‘702 teaches finding a mean value of a plurality of time intervals is adopted as the pulse-wave propagation time, so that possible deviation error in the time interval can be reduced, an hence the deviation error in the pulse-wave propagation time can be reduced ([0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bartels et al. ‘577 in view of Smith et al. ‘129 further in view of Oka ‘401 further in view of Kolluri et al. ‘614 to include step /S41/ as Wang et al. ‘702 teaches this will aid in reducing possible deviation error in the pulse-wave propagation time ([0038]).
Bartels et al. ‘577 in view of Smith et al. ‘129 further in view of Oka ‘401 further in view of Kolluri et al. ‘614 further in view of Wang et al. ‘702 teaches all of the elements of the current invention as mentioned above except for /S42/ - calculate a Pulse Wave Velocity (PWV) defined as PWV(k) = length(P)/∆Tav; and wherein the height (UH) of the user is taken into account at step /S42/, namely length(P)=F1(UH).
Narimatsu ‘184 teaches calculating pulse wave velocity in Fig. 6. [0040] recites the equation PWV, which is PWV=L/DT. L being the distance difference and DT being the pulse wave propagation time ([0039]). SB6 of Fig. 6 calculates the distance difference L by substituting the body height T of the patient ([0058]). Then, the PWV is calculated in SB7 and the average PWV is calculated in SB8.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bartels et al. ‘577 in view of Smith et al. ‘129 further in view of Oka ‘401 further in view of Kolluri et al. ‘614 further in view of Wang et al. ‘702 to include step /S42/ and wherein the height (UH) of the user is taken into account at step /S42/, namely length(P)=F1(UH) as Narimatsu ‘184 teaches. Doing so would aid in determining PWV for an individual user.
Bartels et al. ‘577 in view of Smith et al. ‘129 further in view of Oka ‘401 further in view of Kolluri et al. ‘614 further in view of Wang et al. ‘702 further in view of Narimatsu ‘184 teaches all of the elements of the current invention as mentioned above except for /S5/ - assess therefrom an arterial stiffness (AS) of the user.
Fujii et al. ‘596 teaches that calculating pulse wave velocity (PWV) is used as the degree of stiffening of the arteries of the person being measured (Title, [0008], [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bartels et al. ‘577 in view of Smith et al. ‘129 further in view of Oka ‘401 further in view of Kolluri et al. ‘614 further in view of Wang et al. ‘702 further in view of Narimatsu ‘184 to include /S5/ as Fujii et al. ‘596 teaches that PWV is conventionally used to determine arterial stiffness ([0085]).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Bartels et al. ‘577 in view of Smith et al. ‘129 further in view of Oka ‘401 further in view of Kolluri et al. ‘614 further in view of Wang et al. ‘702 in view of Narimatsu ‘184 further in view of Fujii et al. ‘596, as applied to claim 26, further in view of Narimatsu et al. ‘464 (US Pub No. 2003/0236464 – previously cited).
Regarding claim 28, Bartels et al. ‘577 in view of Smith et al. ‘129 further in view of Oka ‘401 further in view of Kolluri et al. ‘614 further in view of Wang et al. ‘702 in view of Narimatsu ‘184 further in view of Fujii et al. ‘596 teaches all of the elements of the current invention as mentioned above except for wherein subsequent evaluations of Pulse Wave Velocity are recorded for a particular user (U) to form a history curve, and a deviation in said curve is notified to said particular user.
Narimatsu et al. ‘464 teaches that a display device may display a multi-dimensional graph representing the respective time-wise changes of the pulse-wave-velocity-related information of the subject ([0049], Claim 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the subsequent evaluations of Pulse Wave Velocity of Bartels et al. ‘577 in view of Smith et al. ‘129 further in view of Oka ‘401 further in view of Kolluri et al. ‘614 further in view of Wang et al. ‘702 in view of Narimatsu ‘184 further in view of Fujii et al. ‘596 to include forming a history curve and a deviation in said curve is notified to said particular user as Narimatsu et al. ‘464 teaches that this will aid in graphically displaying evaluation information ([0048]).
Claims 29, 30, and 32 rejected under 35 U.S.C. 103 as being unpatentable over Bartels et al. ‘577 in view of Oka ‘401 further in view of Kolluri et al. ‘614.
Regarding claim 29, Bartels et al. ‘577 teaches a device comprising an acoustic sensor configured to be coupled to the chest of the user ([0046]; PCG measured on the chest), an armband having an inflatable bladder (Fig. 6 cuff 120 and [0057]) configured to be placed at a predefined position on the left arm of the user to exert a pressure around the arm ([0060]; The blood pressure cuff can record a blood pressure waveform, indicating that pressure sensor is used. It is noted that the cuff 120 could be placed on either the left or right arm.), an arterial blood path (P) being defined from the heart of the user to the predefined position (The predefined position is interpreted as wherever the blood pressure cuff is located. An arterial blood path could be drawn from the heart of the user to the location of the blood pressure cuff.),
wherein the system is configured to carry out the method comprising a set of steps named PTT (pulse transit time) procedure:
/A1/ - acquiring acoustic signals using the acoustic sensor (Fig. 1 chest PCG and [0046]),
/A2/ - acquiring pressure signals using the inflatable bladder, said pressure signals being representative of instantaneous blood circulation parameters prevailing at the left arm (Fig. 6 blood pressure cuff 120 and [0057], [0060]),
/S1/ - using the acoustic signals to determine an aortic valve closing instant T1(k) (Fig. 1 second heart sound S2 and [0004], [0051]).
Bartels et al. ‘577 teaches all of the elements of the current invention as mentioned above except for /S2/ - using the pressure signals to determine subsequently a characteristic point (M2) occurring at an instant T2(k),
/S3/ - using the aortic valve closing instant and the characteristic point to calculate a time difference, defined as ∆T(k) = T2(k) – T1(k).
Oka ‘401 teaches determining a standard pulse-wave propagation time DTST (sec), a time difference between a time of detection of a prescribed periodic point on a brachial-artery pressure pulse wave BAP and a time point on a phonocardiogram. The prescribed periodic point of the brachial-artery pressure pulse wave BAP may be a periodic point corresponding to the periodic point of the heart sounds. For example, the second heart sound IIA is a sound produced when the aortic valve closes, and corresponds to a notch DN occurring to the brachial-artery pressure pulse wave BAP (Fig. 11 and [0065]). The notch DN is interpreted as a characteristic point (M2) occurring at an instant T2(k). The standard pulse-wave propagation time DTST is interpreted as ∆T(k).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bartels et al. ‘577 to include steps /S2/ and /S3/ as Oka ‘401 teaches that determining a standard pulse-wave propagation time (DTST) would aid in determining a standard pulse-wave propagation velocity (PWVST) ([0066]), which would aid in determining the relationship between blood pressure and PWVST for continuous blood pressure monitoring (Fig. 12 step SA12 and [0099]).
Bartels et al. ‘577 in view of Oka ‘401 teaches all of the elements of the current invention as mentioned above except for /Sloop/ - repeating, for each heartbeat, steps /S1/ to /S3/ until a stop criterion (SC) is met.
Kolluri et al. ‘614 teaches a method of obtaining pressure data comprising multiple steps. The method is repeated until a decision to terminate the pressure data collection is made. The method of obtaining pressure data comprises predicting the termination of the deflation of the blood pressure cuff at any particular step when sufficient data has been gathered to estimate the blood pressure parameters so that a decision can be made to obtain one or two oscillometric pulses ([0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bartels et al. ‘577 in view of Oka ‘401 to include the step /Sloop/ as Kolluri et al. ‘614 teaches this will aid in determining when sufficient data has been gathered to estimate cardiovascular parameters ([0007]).
Regarding claim 30, Bartels et al. ‘577 teaches wherein the method comprises, before the PTT procedure, a preliminary set of steps named Blood Pressure procedure comprising the steps:
/Ph1/ - start inflating the bladder,
/Ph2/ - stop inflating the bladder (when no more pressure wave is identified),
/Ph3/ - start deflating the bladder (Fig. 6 and [0057]; The blood pressure waveform is collected from the blood pressure cuff 120 using known art. The steps /Ph1/ to /Ph3/ are well-known in the art.).
Bartels et al. ‘577 in view of Smith et al. ‘129 further in view of Oka ‘401 further in view of Kolluri et al. ‘614 teaches all of the elements of the current invention as mentioned above except for meanwhile are performed the following steps:
/PhS/ - determining Systolic Blood Pressure (PTS), during the inflating phase and/or the deflating phase
/PhD/ - determining Diastolic Blood pressure (PTD), during the inflating phase and/or the deflating phase.
Oka ‘401 teaches an apparatus for monitoring blood pressure of a subject using a cuff (Abstract). The apparatus determines systolic blood pressure and diastolic blood pressure according to well-known oscillometric method ([0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Blood Pressure procedure of Bartels et al. ‘577 in view of Oka ‘401 further in view of Kolluri et al. ‘614 to include steps /PhS/ and /PhD/ as Oka ‘401 teaches it is well-known in the art to determine systolic and diastolic pressure using a blood pressure cuff ([0056]).
Regarding claim 32, Bartels et al. ‘577 teaches a pump configured to inflate the inflatable bladder ([0057]; The cuff 120 is inflated to a constant pressure. One of ordinary skill would understand that the cuff 120 would need to be inflated by a pump.) and a bleed valve configured to deflate the inflatable bladder (One of ordinary skill would understand that a well-known blood pressure monitor includes a bleed valve.), wherein during the PTT procedure, the pump is not energized and the bleed valve is not energized ([0026]; The delay time DT between a dicrotic notch signal and an S2 signal are determined by using a recording of the blood pressure waveform, indicating that the blood pressure is determined prior to the PTT procedure.).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Bartels et al. ‘577 in view of Oka ‘401 further in view of Kolluri et al. ‘614 further in view of Ukawa et al. ‘332
Regarding claim 31, Bartels et al. ‘577 in view of Oka ‘401 further in view of Kolluri et al. ‘614 teaches all of the elements of the current invention as mentioned above except for wherein prior to steps /S1/ to /S3/, a predetermined pressure PT1, providing pressurization for PTT procedure, is calculated with reference to the diastolic pressure (PTD) determined at step /PhD/.
Ukawa et al. ‘332 teaches setting a cuff pressure to a predetermined value which is equal to or lower than the diastolic blood pressure, and which is supposed to be higher than the venous pressure. When the cuff pressure is set to be higher than the venous pressure, influence of the venous pressure can be canceled from the cuff pressure pulse wave. Since influence of the venous pressure is canceled, the measuring apparatus 1 can calculate an accurate respiration-induced blood pressure fluctuation as a pressure value without being affected by the venous pressure ([0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bartels et al. ‘577 in view of Oka ‘401 further in view of Kolluri et al. ‘614 to include prior to steps /S1/ to /S3/, a predetermined pressure PT1, providing pressurization for PTT procedure, is calculated with reference to the diastolic pressure (PTD) determined at step /PhD/ as Ukawa et al. ‘332 teaches this will aid in calculating an accurate blood pressure  as a pressure value without being affected by venous pressure ([0050]).
Response to Arguments
Applicant argues that the amendment to claim 15 to include the structural limitation of a device and acoustic sensor have overcome the 35 U.S.C. 101 rejection. Examiner respectfully disagrees, as there is no output to the claims and that the abstract idea is not tied to a practical application. Examiner suggests to include in the claims and the response an output, what change is effected with the output, and support from the specification to possibly overcome the 35 U.S.C. 101 rejection. Claims 15 and 29 also do not recite what specific structure performs the recited method. As such, the 35 U.S.C. 101 rejection has been maintained.
Applicant argues that none of the prior art teaches the acoustic sensor being mounted on an external wall of the armband. Examiner respectfully agrees. However, it was found that Smith et al. ‘129 teaches such limitation. As such, the claims are now rejected under 35 U.S.C. 103 over Bartels et al. ‘577 in view of Smith et al. ‘129 further in view of Oka ‘401 further in view of Kolluri et al. ‘614.
Applicant argues that Kolluri et al. ‘614 is mute about PTT. However, it is noted that Bartels et al. ‘577 already teaches a PTT procedure. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Kolluri et al. ‘614 does not teach exerting a constant pressure at the armband. Applicant argues that at each step (deflation or inflation) a pressure step is carried out. However, Kolluri et al. ‘614 teaches inflating a blood pressure cuff to a user selectable target pressure and subsequently further inflating the blood pressure cuff in a stepwise manner by a predetermined pressure amount (Abstract, [0008]). Kolluri et al. ‘614 teaches that the blood pressure cuff is still being inflated at a predetermine pressure amount, indicating that a predetermined pressure is exerted. It is also noted that it is not clear in the claims that PT1 remains constant throughout the entire PTT procedure. Furthermore, [0057] of Bartels et al. ‘577 also teaches that the cuff is inflated to a constant pressure, which indicates that a constant pressure is exerted at the armband. As such, Applicant’s arguments are not persuasive.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791